Title: Philo Pacificus, [5 August 1793]
From: “Philo Pacificus”,Hamilton, Alexander
To: 



[Philadelphia, August 5, 1793]

Mr. Dunlap
Your correspondent the old Soldier has given us a long string of quotations from Vatel & Burlamqui—to prove what?
Why, that the keeping of promises is of great importance to Nations and to Individuals.
That real Treaties are binding upon Nations notwithstanding changes in the form of Government.
And this parade of authorities is offered against something that Pacificus is pretended to have advanced; who indirectly is honored by this learned and good natured Writer with the Epithets Highwayman Villain &c.
What are we to think of the understanding or Candor of this Old Soldier, when the fact is that Pacificus has not uttered a syllable tending to draw into question either of the propositions which the authorities quoted tend to establish.
The reasoning of Pacificus throughout not only admits the sacredness of Treaties but proceeds upon the ground, that the Treaties both of Alliance and of Amity and Commerce, between the UStates and France, are still in full force between the two Nations, notwithstanding the change which has happened in the Government of France.
All that he says turns upon an examination of the true meaning of the engagements contained in those Treaties, not upon the obligatory force of the Treaties themselves.
It follows, that all the extracts quoted by your correspondent are intirely foreign from the purpose.
To contest the meaning of a promise is certainly a very different thing from disputing its validity or obligation.
But the Old Soldier, besides quoting authorities to prove what has not been denied, has been guilty of shamefully mutilating the strongest of those he has quoted, in a manner very material to its sense.
The intire passage is found in Vatel Book II Chapter XII Section 197 in these words—
“If the Nation has deposed its King in form, if the people of a Republic have driven out their Magistrates and set themselves at liberty, or acknowleged the authority of an usurper either expressly or tacitly; to oppose these domestic regulations, by disputing their Justice or Validity, would be to interfere in the Government of a Nation and to do it an injury. The ally remains the ally of the state notwithstanding the change that has happened. However when this change renders the alliance useless dangerous or disagreeable it may renounce it: for it may say upon a good foundation that it would not have entered into an alliance with that nation had it been under the present form of Government.”
This last clause, which contains a very important qualification of the general principle, not being to the purpose of the old soldier was bravely discarded.
It shews that the UStates, before they gave effect to their treaties with France under the new ⟨regimen,⟩ might have waited to see what government she would establish in place of the old (for as yet she has no constitution) in order that they might first judge whether a continuance of the alliance under the new form would or would not be useless dangerous or disagreeable to them.
But this course it is generally understood & it appears from official communications was not pursued. On the contrary, the Executive has evidently proceeded upon the principle of giving immediate operation to the Treaties with France; and its measures give rise to no question but about the true meaning of those Treaties under the circumstances of the case.
The vindication of those measures on a different ground would therefore have been absurd, and has not been attempted by Pacificus.
Does the Old Soldier probably a mercenary as well as a Veteran, think to deter by his vociferations Pacificus or any other Independent Man from defending against him and his accomplices the rights the peace the dignity and the Independence of the Nation? If he does, he is grievously mistaken. ⟨The real patriots of the country will not be less ready to withstand the encroachments of the agents and myrmidons of France, than they were to resist those of GreatBritain. Their country is to them every thing, and they disdain to bend their necks to the yoke of any foreign nation.   Philo Pacificus.⟩
